REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
This application has been transferred to a new examiner of record.  In accordance with MPEP 704.01 [Previous Examiner’s Search], the MPEP states:
“[w]hen an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something.”

In accordance with the guidelines above, the new examiner of record has reviewed the file wrapper and considers the previous office actions of this application to be in compliance with MPEP and art unit guidelines.  Moreover, the search conducted by the previous examiner is considered to be complete, covering all pertinent subclasses of our classification system.  
In relation to the patentability of the pending claims, the new examiner of record concurs with the arguments presented on pages 3, 4, and 5 of the Remarks filed on 11/01/2021.  In relation to the patentability of independent claim 1, the examiner makes reference to the statement of reasons for allowance, pages 8-13 of the Ex-Parte Quayle action mailed on 8/30/2021.  Conclusively, claims 1-13 are considered to be allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783